MAXEY, District Judge.
The relator, David de la Fuente, has presented to the court a petition praying the issuance of a writ of habeas corpus and his release from imprisonment. He is now confined at Pt. Sam Houston, San Antonio, Tex. The writ duly issued and Col. Charles G. Treat, commanding officer at Pt. Sam Houston, who has the relator in charge, produced him in court, and has, in obedience to the writ, filed his return.
This case was submitted with that of Ex parte Orozco, 201 Fed. 106, just decided. While the facts in the two cases are somewhat different, like principles of law govern both. Upon the authority.of the Orozco Case, therefore, it is ordered that the relator be discharged from custody upon his entering into recognizance, in the sum of $2,500, with surety, as prescribed by rule 34 (32 Sup. Ct. xiii) of the Supreme Court, for appearance to answer the judgment of the Appellate Court.